*576
ORDER

PER CURIAM.
AND NOW, this 29th day of November, 2005, the Petition for Allowance of Appeal is hereby granted, limited to the following issue:
Whether the Commonwealth Court’s decision permitting the reduction of post-retirement healthcare benefits for active officers conflicts with the Supreme Court decision in Appeal of Upper Providence Twp ?
The order of the Commonwealth Court is vacated insofar as it resolved the post retirement health care benefits issue, and the case is remanded to the Commonwealth Court for consideration and analysis of this Court’s decision in Appeal of Upper Providence Township, 514 Pa. 501, 526 A.2d 315 (1987).